Filed 1/30/18




                       CERTIFIED FOR PARTIAL PUBLICATION*

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIFTH APPELLATE DISTRICT

LARRY BROWN,
                                                                         F073964
         Petitioner,
                v.                                          (Super. Ct. No. 15CECG01171)
THE SUPERIOR COURT OF FRESNO
COUNTY,
                                                                       OPINION
         Respondent;
DOCX, LLC, et al.,
         Real Parties in Interest.


         ORIGINAL PROCEEDING; petition for writ of mandate. Kristi Culver Kapetan,
Judge.
         Brian J. Jacobs; Benedon & Serlin, Gerald M. Serlin and Douglas G. Benedon for
Petitioner.
         No appearance for Respondent.
         McCormick, Barstow, Sheppard, Wayte & Carruth, James P. Wagoner, Lejf E.
Knutson; Fidelity National Law Group, Scott Hammel, Josette D. Johnson; Duane
Morris, Heather Guerena; Morgan Lewis & Bockius, Joseph Duffy and Joseph Bias for
Real Parties in Interest.
                                             -ooOoo-



         *Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of parts I, II, and IV of Discussion.
       Plaintiff Larry Brown obtained assignments from 1,117 borrowers transferring (1)
a 100 percent interest in causes of action relating to their home loans and (2) a 5 percent
ownership interest in the real estate securing the home loans. Brown then pursued those
causes of action by filing a lawsuit against various entities involved in originating,
servicing, or enforcing those loans. Some of the defendants filed a motion to compel
joinder of the borrowers, contending the borrowers were both necessary and
indispensable parties to the litigation under California’s compulsory joinder statute, Code
of Civil Procedure section 389.1 The trial court ordered the joinder of the borrowers and
Brown filed a petition for writ of mandate to challenge that order.
       First, as to the interpretation and application of section 389 to the facts presented,
we conclude, in the unpublished portion of the opinion, that joinder of the borrowers was
warranted under subdivision (a)(2)(i) of section 389. The borrowers have an interest in
the protection from personal liability provided by California’s antideficiency statutes.
The complaint seeks to have the deeds of trust securing the loans declared void or
unenforceable, which would render the loans unsecured. If the loans became unsecured,
the borrowers might lose the protections of the antideficiency statutes. The borrowers’
absence from this litigation may impair or impede their ability to protect their interest in
the benefits provided by the antideficiency statutes—that is, immunity from personal
liability for the loan balance or any deficiency judgment. Therefore, we conclude the
conditions for joinder under subdivision (a)(2)(i) of section 389 are present in this case.
       Brown argues that, even if joinder is required under section 389, he may sue
without joining the borrowers because of the exception contained in section 369,
subdivision (a)(3). Under that provision, “a person with whom … a contract is made for
the benefit of another” is authorized to “sue without joining as parties the persons for
whose benefit the action is prosecuted.” (Ibid.) Brown contends the assignments qualify
as contracts made for the benefit of the borrowers, and he is a person prosecuting the

       1All   unlabeled statutory references are to the Code of Civil Procedure.

                                                 2.
action for the benefit of the borrowers. In the published portion of the opinion, we
disagree with this interpretation and application of section 369. In our view, section 369
applies when a fiduciary relationship exists between the plaintiff and the persons for
whose benefit the action is prosecuted. Here, Brown has no fiduciary relationship with
the borrowers. From a textual perspective, we interpret the reference to a contract made
for the benefit of another to mean for the sole benefit of another, not for the mutual
benefit of the plaintiff and another person. Here, the assignments were for the mutual
benefit of Brown and the borrowers and, therefore, we conclude section 369, subdivision
(a)(3) does not apply and does not authorize Brown to proceed without joining the
borrowers.
       We therefore deny the petition for writ of mandate and lift the stay.
                                          FACTS
       In July 2012, Life Savers Concepts Association, Inc. (Life Savers), was
incorporated as a North Carolina corporation and then registered with the California
Secretary of State to do intrastate business in California. Reverend Nigel Johnson is the
president of Life Savers. His ministry is nondenominational, uses the name Lifehouse
International Ministries, and is based in Stockton, California. Prior to joining Life
Savers, Johnson had been a real estate agent, and many of his clients were facing
foreclosure. In pursuit of this mission, Life Savers entered into membership agreements
with homeowners and former homeowners. From Life Savers’ perspective, its members
banded together so they could better seek relief from improper actions relating to their
home loans and the real property securing the loans.
       The members transferred their claims (or the claims of their living trust) against
the entities that made, held or serviced their home loans, to Life Savers by executing
documents labeled “Agreement for Assignment and Transfer of Rights of Legal Claim.”
The 25 examples of these agreements attached to Brown’s pleading were executed from
February 14, 2013, through April 16, 2015.


                                             3.
       When the members executed the agreements for assignment and transfer of rights
of legal claim, most also executed grant deeds that transferred to Life Savers a 5 percent
ownership interest in the real property securing their loans. The grant deeds relevant to
this lawsuit total approximately 1,000 pages, so Brown attached 25 examples of the grant
deeds to his pleading. The example grant deeds state they granted Life Savers “a 5%
ownership interest in the following described real property .…” It appears the purpose of
the transfers of an interest in the real property was to assure Life Savers qualified as a
“real party in interest” with standing to pursue the assigned causes of action. (§ 367
[California’s general standing requirement].)
       On March 29, 2013, Life Savers and Brown entered into an assignment agreement.
One counterpart of this agreement was signed on behalf of Life Savers by Frank
Benjamin, as executive vice president. A second counterpart was signed on behalf of
Life Savers by Johnson, as president, and Dawn Burt, as vice president. The basic
purpose of the agreement was to transfer to Brown all rights that had been assigned to
Life Savers by the homeowners and former homeowners. On August 13, 2014, and
December 10, 2015, Life Savers executed a second and a third assignment that
transferred to Brown all the rights to pursue claims that had been assigned to Life Savers.
       Contemporaneous with the second assignment of claims to Brown, Life Savers
executed a document that assigned “all of its interest in the Grant Deeds assigned it by all
LifeSavers members” to Brown. Similarly, when Life Savers executed the third
assignment to Brown, it also executed an assignment agreement that quitclaimed to
Brown all of Life Savers’ right, title and interest in the real property conveyed to Life
Savers by the grant deeds from its members. Based on these assignments, Brown claims
to hold a 5 percent ownership interest in each of the properties that secured the home
loans of the members.2

       2This  opinion uses the term “borrower-assignors” to refer to the individuals, married
couples, and trustees of living trusts whose claims and property interests were assigned to Life
Savers and then assigned to Brown.

                                                4.
       The wording of the agreements for assignment and transfer of rights of legal claim
to Life Savers and the subsequent assignments from Life Savers to Brown has created
disputes about meaning, scope, and effectiveness of the transfers. (See 7 Cal.Jur.3d
(2011) Assignments, §§ 42–44, pp. 68–72 [construction and legal effect of assignments].)
Those disputes are not addressed in this opinion. Instead, we assume the wording of the
assignment documents effectively transferred (to the extent allowed by California law) all
of the rights and ownership interests that Brown contends he holds. In other words, we
assume Brown is the complete (i.e., 100 percent) owner of the causes of action and is a 5
percent owner of the real property.
                                        PROCEEDINGS
       In April 2015, Brown filed a civil action in Fresno Superior Court to pursue the
claims the borrower-assignors had transferred to him. In December 2015, Brown filed a
second amended complaint (complaint), which was the operative pleading when the trial
court considered and decided the motion to compel joinder that is the subject of this writ
proceeding.3
       Exhibit A to the complaint listed 1,117 borrower-assignors in alphabetical order
and identified the real property securing their loans by street address and assessor’s
parcel number.4 The complaint organized the borrower-assignors into three categories.
In the first category, composed of borrower-assignors identified in exhibit K to the
complaint, no foreclosure proceeding had been initiated at the time the complaint was
filed (Group K). The second category contained borrower-assignors for whom a notice
of default and election to sell under deed of trust had been recorded. These borrower-
assignors were listed in exhibit L to the complaint (Group L). The third category
contained the borrower-assignors whose property had been sold in foreclosure. The

       3On   June 17, 2016, Brown filed a third amended complaint in response to the trial court’s
order sustaining a demurrer to certain causes of action with leave to amend within 10 days.
       4Defendants   assert the parcels identified as securing the 1,117 loans are located in 32
counties and less than 2 percent of the properties (i.e., 22) are located in Fresno County.

                                                 5.
borrower-assignors in this group were listed in exhibit M to the complaint (Group M).
Brown alleged he brought the lawsuit solely in the capacity as the assignee of claims of
the borrower-assignors.
       The defendants named in the complaint were Bank of America, N.A.;
Countrywide Financial Corporation; BAC Home Loans Servicing, LP; ReconTrust, N.A.;
Mortgage Electronic Registration Systems, Inc. (MERS); MERSCORP Holdings, Inc.;
The Bank of New York Mellon; U.S. Bank, N.A.; Aurora Bank FSB, a federal savings
bank; JPMorgan Chase & Co.; JPMorgan Chase Bank, National Association; Ocwen
Loan Servicing, LLC; Wells Fargo Bank, N.A.; DOCX, LLC, a Georgia limited liability
company; and Lender Processing Services, Inc., a Delaware corporation.5 The complaint
set forth causes of action labeled (1) wrongful foreclosure, (2) reformation, (3) injunctive
relief, (4) declaratory relief, (5) cancellation of instruments, (6) violation of Government
Code section 8214, (7) violation of Penal Code section 496,6 (8) conversion, (9)
intentional interference with contract, (10) negligent interference with contract, (11)
accounting, and (12) injunctive relief for violation of Civil Code section 2923.55.
       The complaint alleged a variety of actions taken by the defendants in connection
with the loans and real property security were unlawful or invalid. Brown alleged
transfers of the promissory notes and deeds of trust to the trustee of a real estate mortgage
investment conduit (REMIC) violated the terms of the REMIC’s pooling and servicing


       5On  January 3, 2014, Lender Processing Services, Inc., was converted from a corporation
to a Delaware limited liability company named Black Knight InfoServ, LLC. Counsel for this
entity submitted a certificate from the Delaware Secretary of State indicating that Black Knight
InfoServ, LLC, was duly formed under the laws of Delaware and, as of October 26, 2017, was in
good standing and had a legal existence so far as the records of the Secretary of State’s office
showed.
       6Subdivision  (a) of Penal Code section 496 makes it a crime to buy or receive any
property “that has been obtained in any manner constituting theft” while knowing the property
has been so obtained. Any person injured by this crime “may bring an action for three times the
amount of actual damages, if any, sustained by the plaintiff, costs of suit, and reasonable
attorney’s fees.” (Pen. Code, § 496, subd. (c).) Brown has alleged actual damages of $800
million and requested treble damages of $2.4 billion under this statute.

                                               6.
agreement and federal tax laws specifying when REMIC’s qualify as pass-through
entities rather than taxable entities. In particular, Brown alleged transfers were attempted
more than three months after the closing date of the REMIC. He also alleged the trustee
of the REMIC could not enforce the debt without physical possession of the promissory
note. Other alleged wrongs included (1) “forging and backdating of documents, often
called ‘robosigning’”; (2) “foreclosures prosecuted by parties without rights to do so”; (3)
a general failure to keep adequate records; and (4) false notarizations of documents
relating to assignments of the loans or relating to foreclosures under the deeds of trust.
       The prayer for relief in the complaint requested general damages exceeding $800
million, special damages in an amount to be proven at trial, an accounting between the
borrower-assignors and defendants, and the recovery of the amounts the accounting
shows are due to the borrower-assignors. It also requested reformation of each deed of
trust “otherwise designating MERS as the nominee of the named beneficiary, to embody
the true agreement of the parties, modified to become mortgages with the current holder
of the related Promissory Note as mortgagee.” Under the causes of action for declaratory
relief and cancellation of instruments, the complaint requested the deeds of trusts, the
notices of default and documents purportedly transferring the secured loans to the trustee
of a securitized trust (i.e., a REMIC) be decreed void. The request for injunctive relief
sought to prevent all sales or attempted sales of any of the properties securing the loans
pursuant to the powers of sale contained in the deeds of trust.
Joinder Motion
       Brown’s complaint was challenged in a variety of motions and a demurrer. In this
proceeding, we are concerned with the February 2016 motion of DOCX, LLC, and
Lender Processing Services, Inc.7 (jointly, DOCX), for orders (1) compelling joinder of

       7More than   two years before the motion was filed, Lender Processing Services, Inc., was
converted to Black Knight InfoServ, LLC, a Delaware limited liability company, and, thus, the
corporation no longer had a legal existence. Consequently, the motion to compel joinder, as well
as the return and the certificate of interested entities or persons submitted to this court, should
have been filed by Black Knight InfoServ, LLC, as successor entity to Lender Processing
                                                7.
the borrower-assignors as necessary parties and (2) dismissing the action for failing to
join indispensable parties. Later in February, defendants Aurora Commercial Corp., as
successor entity to Aurora Bank, FSB; JPMorgan Chase & Co.; JPMorgan Chase Bank,
N.A.; and U.S. Bank, National Association joined in the motion to compel joinder of the
borrower-assignors. In March 2016, Brown filed an opposition to the joinder motion,
arguing each of the claims was assignable and California’s joinder statute did not require
the joinder of the borrower-assignors.
Trial Court’s Ruling
       On March 30, 2016, the trial court held a hearing on the pending motions and
demurrer. On June 3, 2016, the trial court signed and filed a written order granting the
motion for joinder as to the borrower-assignors who assigned a partial ownership interest
in the real property that secured their loan. The order directed the parties, within 20 days,
“to meet and confer on a process to identify the parties subject to joinder and discuss, if
applicable, a procedure by which to join such parties.” The rationale for the trial court’s
order is described in part II.D, post.
Petition for Writ of Mandate
       On June 29, 2016, this court received Brown’s petition for writ of mandate
challenging the order compelling joinder of the borrower-assignors. On July 1, 2016, this
court issued an order staying the trial court’s order “insofar as it relates to the motion for
joinder and directs the parties ‘to meet and confer within the next 20 court days regarding
a procedure for joining the partial assignors.’” On July 22, 2016, after reviewing
Brown’s petition and supporting papers, we issued an order to show cause, established a
schedule for filing the defendants’ return and Brown’s traverse, and extended the stay
pending further order of this court. DOCX—the parties filing the motion to compel
joinder—filed a return identifying themselves as real parties in interest.

Services, Inc. On remand, counsel for the successor entity shall accurately identify the entity it
is representing in all papers filed in the superior court. (See Bus. & Prof. Code, § 6068, subd.
(d).) The successor entity so identified must actually exist.

                                                 8.
Related Federal Lawsuits
       On September 12, 2012—before Brown received Life Savers’ assignment of any
of the claims raised in the present action—Brown filed a complaint in the Superior Court
for Riverside County as a self-representing litigant. In November 2012, the lawsuit was
removed to the United States District Court for the Central District of California, Eastern
Division. In April 2013, Brown filed an amended complaint asserting 23 causes of action
against 21 named defendants. Subsequently, Brown obtained legal representation and, in
September 2013, filed a second amended complaint with the federal court. That pleading
pursued assigned claims relating to 1,349 properties and alleged seven causes of action
against 14 named defendants.
       The defendants in the federal action, including Bank of America, MERS and
others, filed a motion to dismiss, arguing Brown lacked standing to sue. The district
court determined the facts alleged did not establish Brown’s standing and granted the
motion to dismiss without prejudice and with leave to amend. (Brown v. Bank of
America, N.A. (C.D.Cal., Feb. 24, 2014, No. CV–12–02009–TJH) [2014 U.S. Dist. Lexis
197478; 2014 WL 12707378].) The district court directed that if Brown filed a third
amended complaint, “it shall be limited to a single mortgage,” and that “claims regarding
each of the remaining 1,348 mortgages shall be filed in separate actions.” (2014 U.S.
Dist. Lexis 197478 at p. *4; 2014 WL 12707378 at p. *2.)
       Brown chose not to file a third amended complaint and, instead, filed an appeal.
On August 18, 2016—about four weeks after we issued the order to show cause in this
writ proceeding—the Ninth Circuit Court of Appeals filed a memorandum decision
affirming the dismissal. (Brown v. Bank of America, N.A. (9th Cir. 2016) 660 Fed.Appx.
506.) The court stated Brown’s standing was entirely dependent upon a valid
assignment. (Id. at p. 509.) The court concluded Brown failed to provide proof that he




                                             9.
had been assigned claims by the borrowers he purported to represent8 and, therefore, he
failed to carry his burden of establishing the district court possessed subject matter
jurisdiction. (Id. at pp. 508–509.)
       On August 8, 2014—about five and a half months after the district court dismissed
the first federal action—Brown filed a second lawsuit in the United States District Court
for the Central District of California, Western Division. The second federal lawsuit
related to approximately 1,200 additional loans and properties. The defendants in the
second federal lawsuit filed a motion to dismiss, contending Brown had improperly
joined claims relating to the 1,200 deeds of trust and was collaterally estopped by the
February 2014 order from relitigating the issue. In December 12, 2014, the district court
granted the motion to dismiss, agreeing with the defendants that Brown was collaterally
estopped from relitigating the issue of joinder of more than one deed of trust. Brown
chose not to file an amended complaint pursuing claims related to a single loan and
property. He also chose not to appeal the order dismissing the second federal lawsuit
without prejudice. About three months after Brown informed the federal district court of
his choices, he filed the present lawsuit in the Fresno Superior Court.
                                        DISCUSSION

I.     Background*
       This lawsuit involves the assignment of a large number of claims to a single
plaintiff. To provide context for the questions raised on appeal, we set forth some basic
principles governing a plaintiff’s standing to sue, the assignment of causes of action, and
the combination of a large number of claims into a single lawsuit.



       8Brown   has not repeated this failure in the present action. His complaint contained
detailed descriptions of the assignments and attached 25 examples of assignments and 25
examples of grant deeds conveying a 5 percent ownership interest in the real property securing
the loans.
       *See footnote,   ante, page 1.

                                              10.
       A.      Standing to Sue
       Under section 367, “[e]very action must be prosecuted in the name of the real
party in interest, except as otherwise provided by statute.” Our Supreme Court has
referred to this section as containing California’s “general standing requirements.”
(Weatherford v. City of San Rafael (2017) 2 Cal.5th 1241, 1249.) For purposes of section
367, a “real party in interest” ordinarily is defined as the person possessing the right sued
upon by reason of the substantive law. (Killian v. Millard (1991) 228 Cal. App. 3d 1601,
1605; see 4 Witkin, Cal. Procedure (5th ed. 2008) Pleading, § 121, p. 187.) Here, Brown
contends he is a real party in interest by virtue of the assignments obtained from the
borrower-assignors.
       B.      Assignment of Causes of Action
               1.     California’s Statutes
       Civil Code section 954 states “[a] thing in action, arising out of the violation of a
right of property, or out of an obligation, may be transferred by the owner.” The term
“thing in action” means “a right to recover money or other personal property by a judicial
proceeding.” (Civ. Code, § 953.) Our Supreme Court has summarized these provisions
by stating: “A cause of action is transferable, that is, assignable, by its owner if it arises
out of a legal obligation or a violation of a property right. (Civ. Code, § 954.)”
(Amalgamated Transit Union, Local 1756, AFL-CIO v. Superior Court (2009) 46 Cal. 4th
993, 1003.) The enactment of Civil Code section 953 and 954 lifted many restrictions on
assignability of causes of action. (Wikstrom v. Yolo Fliers Club (1929) 206 Cal. 461,
464; AMCO Ins. Co. v. All Solutions Ins. Agency, LLC (2016) 244 Cal. App. 4th 883, 891
(AMCO Insurance).)
       Therefore, California’s statutes establish the general rule that causes of action are
assignable. (AMCO Insurance, supra, 244 Cal.App.4th at p. 891.) This general rule of
assignability applies to causes of action arising out of a wrong involving injury to
personal or real property. (Time Out, LLC v. Youabian, Inc. (2014) 229 Cal. App. 4th
1001, 1009.)

                                              11.
              2.     Aggregation of Claims by Assignment
       The idea of an assignee, or group of assignees, pursuing claims on behalf of over
1,000 assignors is not unique. In Sprint Communications Co., L.P. v. APPC Services,
Inc. (2008) 554 U.S. 269 (Sprint), approximately 1,400 payphone operators assigned
legal title to their claims for amounts due from Sprint, AT & T, and other long-distance
carriers to a group of collections firms described as “aggregators.” (Id. at p. 272.) For
our purposes, we need not describe the details of the payphone operators’ claims for
compensation for “dial-around” calls. The legal issue presented to the United States
Supreme Court was whether the assignees had standing to pursue the claims in federal
court even though they had promised to remit the proceeds of the litigation to the
assignor. (Id. at p. 271.) The court concluded the assignees had standing, stating:

       “Petitioners have not offered any convincing reason why we should depart
       from the historical tradition of suits by assignees, including assignees for
       collection. In any event, we find that the assignees before us satisfy the
       Article III standing requirements articulated in more modern decisions of
       this Court.” (Id. at pp. 285–286.)
       The court also considered the argument that the aggregators were attempting to
circumvent the class action requirements of rule 23 of the Federal Rules of Civil
Procedure. (Sprint, supra, 554 U.S. at pp. 290–291.) The court rejected this argument on
the grounds that (1) class actions were permissive, not mandatory, and (2) “class actions
constitute but one of several methods for bringing about aggregation of claims, i.e., they
are but one of several methods by which multiple similarly situated parties get similar
claims resolved at one time and in one federal forum. [Citations.]” (Id. at p. 291.)
       Here, we conclude California’s rules of law concerning standing and assignments
do not prohibit an assignee’s aggregation of a large number of claims against a handful of
defendants into a single lawsuit. Consequently, any limitations or conditions on this type
of aggregation of assigned claims must come from other rules of law, such as California’s
compulsory joinder statute. (See Sprint, supra, 554 U.S. at p. 292 [to address practical
problems that might arise because aggregators, not payphone operators, were suing,

                                            12.
district “court might grant a motion to join the payphone operators to the case as
‘required’ parties” under rule 19 of Fed. Rules Civ. Proc.].)
       C.     Other Ways to Combine Claims
       The aggregation of claims from multiple assignors is not the only method for
combining claims of a large number of individuals in a single lawsuit. Other ways
include class actions (§ 382), so-called mass actions (§ 378), consolidation (§ 1048), and
coordination (§§ 404–404.9).
              1.     Class Actions
       Class actions are authorized by section 382, which states one or more persons may
sue for the benefit of numerous persons when the question is one of a common or general
interest. (See 4 Witkin, Cal. Procedure, supra, Pleading, §§ 267–270, pp. 343–347 [class
actions in general].) A chapter of the California Rules of Court is devoted to the
management of class actions brought under section 382. (Cal. Rules of Court, rules
3.760–3.771.) Thus, California recognizes class actions as a procedural mechanism for
resolving in a single lawsuit claims held by a large number of persons.
              2.     Mass Actions
       Another way for homeowners to realize the economies of scale resulting from
combining their claims is joining together as coplaintiffs in a single lawsuit. This
strategy has been referred to as a mass action in some decisions. (Petersen v. Bank of
America Corp. (2014) 232 Cal. App. 4th 238, 240 (Petersen); see Aghaji v. Bank of
America, N.A. (2016) 247 Cal. App. 4th 1110; cf. 28 U.S.C. § 1332(d)(11)(B) [federal
definition of “mass action”].)
       For example, in Petersen, 965 plaintiffs who borrowed money from Countrywide
Financial Corporation in the mid-2000’s banded together and filed a single lawsuit
against Countrywide and related entities. (Petersen, supra, 232 Cal.App.4th at pp. 242,
243.) The plaintiffs alleged Countrywide developed a strategy to increase its profits by
using captive real estate appraisers to provide dishonest appraisals that inflated home


                                            13.
prices and inducing borrowers to take loans Countrywide knew they could not afford by
misleading them about their ability to repay and misrepresenting the terms of the loans.
(Id. at p. 241.) The plaintiffs alleged Countywide did not intend to keep these loans, but
intended to bundle them and sell them on the secondary market to unsuspecting investors
who would bear the risk the borrowers could not repay. (Id. at pp. 241, 245.)
Countrywide and the related defendants demurred on the ground of misjoinder of the
plaintiffs in violation of section 378, California’s permissive joinder statute. The trial
court sustained the demurrer without leave to amend and dismissed all of the plaintiffs
except for the plaintiff whose name appeared first in the caption. (Petersen, at p. 247.)
The Fourth Appellate District reversed and remanded for further proceedings. (Id. at p.
256.)
        In Petersen, the Fourth District resolved two questions. (Petersen, supra, 232
Cal.App.4th at p. 241.) First, it concluded the operative pleading alleged wrongs arising
out of “‘the same … series of transactions’” that would entail litigation of at least one
common question of law or fact. (Ibid.; see § 378.) The court noted the individual
damages among the 965 plaintiffs would vary widely, but the question of liability
provided a basis for joining the claims in a single action. (Petersen, at p. 253.) Second,
the court concluded “California’s procedures governing permissive joinder are up to the
task of managing mass actions like this one.” (Id. at p. 242.)
        To summarize, Petersen is an example of a case where California’s permissive
joinder statute allowed a large number of homeowners to pursue claims for
misrepresentation, unfair competition, and wrongful foreclosure against a lender and
related entities in a single lawsuit. (Petersen, supra, 232 Cal.App.4th at p. 246; see
§ 378.)
        D.    Summary
        The foregoing illustrates three ways in which the claims of multiple homeowners
may be combined and pursued in a single lawsuit. Here, Brown’s lawsuit began as an


                                             14.
aggregation of claims by a single assignee. The trial court’s order compelling the joinder
of the individual homeowners pursuant to California’s compulsory joinder statute
converted the lawsuit into what the court in Petersen, supra, 243 Cal. App. 4th 238
described as a mass action.

II.    Joinder of Necessary Parties*
       A.     Section 389
       Section 389 is California’s compulsory joinder statute. In 1971, the Legislature
made significant changes to section 389 and has not amended it since. (Stats. 1971, ch.
244, § 15, p. 376.) The current version of section 389, subdivision (a) provides:

       “A person who is subject to service of process and whose joinder will not
       deprive the court of jurisdiction over the subject matter of the action shall
       be joined as a party in the action if (1) in his absence complete relief cannot
       be accorded among those already parties or (2) [the party to be joined]
       claims an interest relating to the subject of the action and is so situated that
       the disposition of the action in his absence may (i) as a practical matter
       impair or impede his ability to protect that interest or (ii) leave any of the
       persons already parties subject to a substantial risk of incurring double,
       multiple, or otherwise inconsistent obligations by reason of his claimed
       interest.” (Italics added.)
       The California Law Revision Commission comment on the 1971 amendment to
the compulsory joinder statute states, in part:

              “Section 389 is revised to substitute practically in its entirety Rule
       19 of the Federal Rules of Civil Procedure for former Section 389.…
       [¶] Basically, as amended, Section 389 requires joinder of persons
       materially interested in an action whenever feasible.… [¶] … [¶]

               “Section 389 formerly attempted not only to avoid prejudice to the
       parties or absent person but also to promote the general convenience of the
       courts by preventing a multiplicity of suits. As revised, Section 389 takes a
       different approach; it limits compulsory joinder to those situations where
       the absence of a person may result in substantial prejudice to that person or
       to the parties already before the court.” (Recommendation and Study
       Relating to Counterclaims and Cross-Complaints, Joinder of Causes of


       *See footnote,   ante, page 1.

                                             15.
        Action, and Related Provisions (Oct. 1970) 10 Cal. Law Revision Com.
        Rep. (1971) pp. 500, 535–536.)”9
        The similarities between section 389 and rule 19 of the Federal Rules of Civil
Procedure allow federal cases discussing the federal rule to be relied upon when
interpreting and applying section 389. (Copley v. Copley (1981) 126 Cal. App. 3d 248,
296.)
        B.     Standard of Review
        Section 389, subdivision (a) states that certain persons “shall be joined as a party”
if any of the three listed conditions are satisfied. Despite the use of the mandatory term
“shall,” the decision to require the joinder of a particular person is discretionary. (See
Morrical v. Rogers (2013) 220 Cal. App. 4th 438, 461.) The discretion being exercised
relates to whether one or more conditions listed in the statute exists. A proper exercise of
that discretion requires the court to weigh factors of practical realities and other
considerations. (Ibid.) Because the trial court’s determinations as to the conditions set
forth in section 389, subdivision (a) are discretionary, those determinations are reviewed
by appellate courts under the abuse of discretion standard. (Morrical v. Rogers, supra, at
p. 461.)
               1.     Types of Abuse of Discretion
        Two types of abuse of discretion are relevant in this proceeding. First, “when the
challenged determination involves the trial court’s weighing of interrelated factors, the
result of that weighing process generally will be upheld on appeal so long as the trial
court did not exceed the bounds of reason or contravene the uncontradicted evidence.”
(County of Kern v. T.C.E.F., Inc. (2016) 246 Cal. App. 4th 301, 316 (T.C.E.F.) [grant of
preliminary injunction was discretionary determination requiring the weighing of
factors]; see Bank of America, N.A. v. Superior Court (2013) 212 Cal. App. 4th 1076, 1089

        9Courts are not required to take judicial notice of the recommendations of the California
Law Revision Commission because they are published and a citation to published materials is
sufficient. (Thornton v. California Unemployment Ins. Appeals Bd. (2012) 204 Cal. App. 4th
1403, 1410, fn. 3.)

                                               16.
[abuse of discretion standard measures whether, given the established evidence, the trial
court’s decision falls within the permissible range of options set forth by the applicable
legal criteria].) Second, when the challenged determination is the trial court’s choice of
applicable legal principles, “[a]n abuse of discretion is shown when the trial court applies
the wrong legal standard.” (Costco Wholesale Corp. v. Superior Court (2009) 47 Cal. 4th
725, 733.) In other words, the abuse of discretion standard does not permit trial courts to
apply an incorrect rule of law. (T.C.E.F., supra, at p. 316.) A trial court’s resolution of a
question of law is subject to independent review on appeal. (Ibid.)
              2.     Prejudice Requirement
       Under the California Constitution, no judgment shall be set aside for procedural
error unless the appellate court “shall be of the opinion that the error complained of has
resulted in a miscarriage of justice.” (Cal. Const., art. VI, § 13.) This provision sets forth
the constitutional doctrine of reversible error. The doctrine and the concept of a
miscarriage of justice is developed in section 475, which states no decision will be
reversed due to an error in the proceedings unless the error caused the complaining party
a substantial injury and a different result would have been probable if such error had not
occurred. Section 475 also states there is “no presumption that error is prejudicial.”
       Under the constitutional and statutory provisions, reversal for an abuse of
discretion is warranted only when the error is substantial and prejudicial. (Angie M. v.
Superior Court (1995) 37 Cal. App. 4th 1217, 1223; see Mission Imports, Inc. v. Superior
Court (1982) 31 Cal. 3d 921, 932 [discretionary decision will be reversed only if there has
been a prejudicial abuse of discretion].) In other words, the alleged abuse of discretion
must have resulted in an injury sufficiently grave to amount to a manifest miscarriage of
justice. (Estate of Gilkison (1998) 65 Cal. App. 4th 1443, 1449.)
       C.     The Joinder Motion
       DOCX’s motion to compel joinder was made pursuant to section 389, subdivision
(a) and argued the borrower-assignors were necessary parties under each of the three


                                             17.
listed conditions. First, DOCX contended the absence of the borrower-assignors would
prevent complete relief being accorded among those already appearing in the action.
(See § 389, subd. (a)(1).) DOCX argued complete relief could not be given to Brown or
to them on the claims seeking reformation or cancellation of the deeds of trust and related
instruments or on the claim for declaratory relief because the borrower-assignors, not
Brown, were parties to those instruments. DOCX also theorized that any money
judgment obtained by Brown would likely be limited by his 5 percent ownership interest
in the real property, leaving them potentially exposed to further claims by the borrower-
assignors who retained the 95 percent ownership interest.
       Second, DOCX contended the borrower-assignors “claim[] an interest relating to
the subject of the action and [are] so situated that the disposition of the action in [their]
absence may (i) as a practical matter impair or impede [the borrower-assignors’] ability
to protect that interest.” (§ 389, subd. (a)(2).)
       Third, DOCX contended the borrower-assignors claim an interest relating to the
subject of the action and are so situated that the disposition in their absence may leave
DOCX “subject to a substantial risk of incurring double, multiple or otherwise
inconsistent obligations by reason of [the borrower-assignors’] claimed interest.” (§ 389,
subd. (a)(2)(ii).) DOCX asserts that if Brown were to prevail on his claims for monetary
damages, they and the other defendants would argue any recovery would be limited to
Brown’s 5 percent interest under his partial assignment, leaving the possibility that the
borrower-assignors, who retained a 95 percent interest, could pursue additional claims
against DOCX to recover their proportionate interests on the claims alleged by Brown in
his action.
       D.     The Trial Court’s Decision
       The trial court’s written order did not explicitly address the conditions listed in
section 389, subdivision (a) and determine the borrower-assignors were necessary parties
because one or more of the conditions existed. Instead, the court adopted a method of


                                              18.
analysis classifying the assignments in question as partial assignments of claims related
to real property, identified the rules of law applicable to partial assignments, and applied
those rules to conclude the borrower-assignors were necessary parties who must be
joined.
          The trial court described the assignments by stating Brown alleged each of the
assignments upon which he based the complaint “are partial assignments of a 5% interest
in each of the respective parcels.” Based on this partial assignment of ownership of the
real property, the court stated Brown could “only be said to have received a partial
assignment of an interest in any of the alleged claims related to the property.” (Italics
added.) We interpret the court’s use of the phrase “claims related to the property” as
referring to causes of action that, if successful, could result in the transfer of an interest in
real property. For example, if a cause of action seeking to have a deed of trust declared
void or invalid was successful, the security interest created by the deed of trust and
transferred to the lender would, in effect, be transferred from the entity holding the loan
and deed of trust back to the borrower-assignor. Thus, a cause of action requesting a
deed of trust be declared or decreed void or invalid would be a “claim related to [real]
property.”
          The trial court reviewed the rules of law applicable to partial assignments by citing
a discussion in Witkin that stated “there is no longer any procedural obstacle to
enforcement of the partial assignment. The plaintiff partial assignee may sue by joining
the partial assignor and any other partial assignees, either as plaintiffs or as defendants.”
(4 Witkin, Cal. Procedure, supra, Pleading, § 130, p. 197.) The court interpreted Martin
v. Howe (1922) 190 Cal. 187 as requiring the joinder of the partial assignors in such a
lawsuit. In discussing cases cited by the parties, the court distinguished between claims
related to the real property and claims not related to the real property. The court
concluded only a person holding title to the real property can sue under an assigned cause




                                               19.
of action related to real property. Applying the rules governing assignments, the court
concluded:

       “Thus, any total assignment of an interest in a claim related to the property
       itself is invalid unless accompanied by a transfer of property. Here, …
       Brown has only a 5% interest in each of the properties at issue. He
       therefore can only be said to have received a partial assignment of an
       interest in any of the alleged claims related to the property. With respect to
       such claims, the partial interest rule set forth in Martin v. Howe, supra, 190
       Cal. at 194 is valid and applies.”
       Next, the trial court turned to Brown’s complaint and determined which causes of
action were related to the real property. As to the wrongful foreclosure action for which
Brown sought only money damages, the court concluded it was not related to the real
property because (1) the relief sought did not involve the transfer of an interest in the real
property and (2) the parties had cited no authority showing the cause of action would
affect title to the property. Thus, the court did not regard each of the wrongful
foreclosure causes of action as being a partially assigned claim related to real property.
In contrast, the court determined the causes of action for (1) reformation of the deeds of
trust; (2) cancellation of the deeds of trust, notices of default, and assignments of the
loans as void; and (3) the injunction of foreclosures were claims related to the borrower-
assignors’ respective real properties.
       Based on its legal conclusion that any partial assignment of a claim related to real
property may be pursued by the partial assignee so long as he joins the partial assignors
in the action, the court concluded the borrower-assignors, as partial assignors of claims
related to real property, were necessary parties and Brown was required to join them in
the lawsuit.
       E.      Assumption as to Applicable Law
               1.    Role of Section 389
       Brown contends the trial court committed legal error by interpreting Martin v.
Howe as requiring joinder of the borrower-assignors and by failing to analyze the three


                                             20.
conditions for joinder contained in section 389, subdivision (a). In Brown’s view, section
389 sets forth the principles governing the compulsory joinder of necessary parties, and
therefore, the proper analysis of whether the borrower-assignors are necessary parties
must be based on the application of section 389, not case law principles predating the
1971 amendment of section 389.
       For purposes of this writ proceeding, we assume section 389 governs whether
assignors of a 100 percent interest in causes of action related to real property along with a
5 percent ownership interest in the real property are necessary parties. Restating this
assumption in the negative, the joinder question before this court is not governed by the
application of categorical judge-made rules that (1) predate the 1971 revision of
California’s compulsory joinder statute and (2) address the joinder of partial assignors.10
               2.     Implied Analysis
       Brown contends the trial court did not analyze whether the facts of this case met
one or more of the conditions for joinder set forth in section 389, subdivision (a). This
contention is the equivalent of arguing the trial court did not impliedly consider the
statutory conditions and conclude one or more of them had been met. For purposes of
this writ proceeding, we assume the trial court’s only rationale for granting the motion to
compel joinder was the rationale stated in its written order. In other words, we assume
the trial court did not impliedly determine one or more of the statutory criteria for joinder
had been met.
               3.     Consequences of Assumptions
       We have assumed (1) the joinder question should have been resolved by applying
the conditions set forth in section 389, subdivision (a) to the facts and circumstances of
this case and (2) the trial court did not perform this statutory analysis in reaching its
determination. In short, we have assumed the trial court abused its discretion by applying

       10Based    on these assumptions about the controlling role of the statute, we do not address
the parties’ legal arguments relating to Martin v. Howe, supra, 190 Cal. 187 and Chao Fu, Inc. v.
Chen (2012) 206 Cal. App. 4th 48.

                                                21.
the wrong legal standard. (T.C.E.F., supra, 246 Cal.App.4th at p. 316 [application of
incorrect rule of law is an abuse of discretion].) These assumptions narrow the questions
presented to whether the assumed legal error was prejudicial to Brown—that is, whether
“a different result would have been probable if [the assumed legal] error … had not
occurred or existed.” (§ 475.)
       F.     Prejudice and Probability of a More Favorable Result
              1.     Basic Principles
       The principles guiding our analysis of prejudice are contained in section 475,
which provides (1) there is “no presumption that error is prejudicial” and (2) appellate
courts are authorized to reverse a ruling only if “it shall appear from the record that such
error … was prejudicial.” (See pt. II.B.2, ante.) Under these principles, the appellant has
the burden of establishing the existence of prejudice from the error and that prejudice
must affirmatively appear in the record. (Kettelle v. Kettelle (1930) 110 Cal. App. 310,
314; Eddie v. Schumacher Wall Board Co. (1926) 79 Cal. App. 318, 322.) Viewed
pragmatically, the question of prejudice addresses whether any purpose would be served
by remanding the matter to the trial court with directions for it to explicitly apply the
provisions of section 389. If the outcome would be the same, there is no point in
remanding.
              2.     Method of Analysis
       Our examination of the record to determine whether Brown has carried his burden
of showing a more favorable result would have been probable requires us to apply the
conditions in section 389, subdivision (a) to the appellate record and decide whether the
trial court reasonably could have determined that the borrower-assignors were not
necessary parties. If such a determination is reasonably possible, then remand to the trial
court to exercise the statutory discretion granted in section 389 would be appropriate.
       Stated in general terms, section 389 limits compulsory joinder to those situations
where the absence of a person may result in substantial harm to that person or to the


                                             22.
parties already before the court. (Recommendation and Study Relating to Counterclaims
and Cross-Complaints, Joinder of Causes of Action, and Related Provisions, supra, 10
Cal. Law Revision Com. Rep. at p. 536.) This concern about substantial harm to the
absent person or to a party before the court is reflected in the statutory language about the
interests of the absent person and the impact (on either that person or the litigants) of
completing the litigation without joining the absent person. For instance, one of the
statutory conditions for joinder exists when the absent person “claims an interest relating
to the subject of the action and is so situated that the disposition of the action in his
absence may (i) as a practical matter impair or impede his ability to protect that interest.”
(§ 389, subd. (a)(2), italics added.) In accordance with this statutory language, our
analysis turns to the interests of the borrower-assignors “relating to the subject of the
action.”
              3.      Interests of the Borrower-Assignors
       In Brown’s view, the interests of the borrower-assignors cannot be adversely
affected by the outcome of the action, and therefore, they are not necessary parties.
Brown contends the borrower-assignors “are seeking either recompense from already
completed foreclosures or relief from foreclosures in process or anticipated.” Brown
refers to the fact the borrower-assignors already are signatory to promissory notes and
deeds of trust and argues “at the worst, they will be in the same position as they were
before the suit was filed.” Brown concludes the borrower-assignors “have no interests
that need protecting and are, accordingly, not necessary parties.”
       Our consideration of Brown’s arguments involves the following steps. First, the
statutory term “interest” must be defined. Second, that definition must be applied to
identify particular interests of the borrower-assignors “relating to the subject of the
action.” (§ 389, subd. (a)(2).) Third, the potential impacts of the litigation on those
interests must be examined to determine whether the action may “as a practical matter




                                              23.
impair or impede” the ability of the borrower-assignors to protect those interests. (§ 389,
subd. (a)(2)(i).)11
        In construing section 389’s reference to “an interest” claimed by a nonparty, we
recognize the word “interest” has many definitions and most of those definitions are of a
general or broad nature. Brown has not attempted to restrict the scope of the compulsory
joinder provisions by arguing for a narrow definition of “interest.” Instead, he agreed
during oral argument that the following definition of “interest” from Black’s Law
Dictionary was appropriate: “Collectively, the word includes any aggregation of rights,
privileges, powers, and immunities; distributively, it refers to any one right, privilege,
power, or immunity.” (Black’s Law Dict. (9th ed. 2009) p. 885.) We adopt this
definition of “interest” because nothing in the text of section 389, which refers to “an
interest,” “that interest,” and “his claimed interest,” suggests a narrow definition of
“interest” was intended. For instance, use of the word “an” before “interest” does not
indicate an intention to limit the scope of the word “interest.” (See Pineda v. Bank of
America, N.A. (2010) 50 Cal. 4th 1389, 1396 [use of indefinite article “an” signals a
general reference].) Also, a broad definition of “interest” promotes the legislative
purpose of joining persons to avoid substantial prejudice to the parties or absent person.
(See Recommendation and Study Relating to Counterclaims and Cross-Complaints,
Joinder of Causes of Action, and Related Provisions, supra , 10 Cal. Law Revision Com.
Rep. at p. 536.)
        We further conclude that in defining “interest” to include rights, privileges,
powers and immunities, the term “immunity” is used “in the very specific sense of non-
liability or non-subjection to a power on the part of another person.” (Hohfeld,
Fundamental Legal Conceptions as Applied in Judicial Reasoning (1917) 26 Yale L.J.
710, 746.) Accordingly, for purposes of this writ proceeding, we use the term

        11We sent counsel  a letter listing specific questions related to this line of inquiry to assist
them in preparing for oral argument and gave counsel the option of submitting a written response
on or before the Friday before oral argument.

                                                  24.
“immunity” and, therefore, the term “interest,” to include a borrower’s nonliability for a
deficiency judgment in the event the amount owed on the loan exceeded the value of the
real estate collateral.12
       “[A] creditor’s right to enforce a debt secured by a mortgage or deed of trust on
real property is restricted by statute.” (Walker v. Community Bank (1974) 10 Cal. 3d 729,
733.) California’s antideficiency statutes—sections 580a through 580d and 726—reflect
a legislative policy strictly limiting the right of lenders to recover deficiency judgments
for the amount of the debt in excess of the value of the real property security.13 The
provisions limit or prohibit lenders from obtaining personal judgments against borrowers
where the lender’s sale of real property security generates proceeds insufficient to cover
the amount of the debt. More specifically, these antideficiency statutes bar a deficiency
judgment following nonjudicial foreclosure of real property or any foreclosure of a
purchase money deed of trust on a residence. (California Bank & Trust v. Lawlor (2013)
222 Cal. App. 4th 625, 632; see generally 5 Miller & Starr, Cal. Real Estate (4th ed. 2017)
§§ 13:156 [effect of antideficiency legislation], 13:302 [third-party loan to purchase
residential property], pp. 13–601 to 13–603, 13–1290 to 13–1295.) “Generally speaking,
the [nonjudicial] foreclosure sale extinguishes the borrower’s debt; the lender may
recover no deficiency.” (Yvanova v. New Century Mortgage Corp. (2016) 62 Cal. 4th
919, 927.)
       Based on California’s antideficiency statutes, we conclude the “interests” of the
borrower-assignors in this case include (but are not limited to) the statutory immunity
from personal liability for a deficiency judgment, to the extent such immunity applies to
their particular situations. At oral argument, the parties agreed with this conclusion about


       12This   situation sometimes is referred to as the property being “under water.”
       13The  Legislature’s policy choices are bolstered by the provision stating any purported
waiver of the antideficiency statutes is against public policy and therefore void. (§ 580e, subd.
(e); see Freedland v. Greco (1955) 45 Cal. 2d 462, 467 [debtor may not waive antideficiency
provisions in advance].)

                                                25.
the interests of the borrower-assignors and disagreed on the answer to the next question
in our analysis: Whether the disposition of the action in the absence of the borrower-
assignors might, as a practical matter, impair or impede their ability to protect their
interest in the immunity from personal liability for a deficiency judgment.
              4.      Potential Impact of Litigation
       Our evaluation of the potential impact of “the disposition of the action” as that
phrase is used in subdivision (a)(2) of section 389, includes an examination of the relief
requested by Brown. The complaint’s (1) first cause of action requested money damages,
(2) second cause of action requested reformation of the deeds of trust, (3) third cause of
action requested injunctive relief preventing sales of the real property under the powers
of sale in the deeds of trust, (4) fourth cause of action for declaratory relief requested the
deeds of trust and related notices of default be declared void, and (5) fifth cause of action
requested the deeds of trust and related notices of default be decreed void and the
instruments delivered to the clerk of the court for cancellation.
       If the deeds of trust are deemed void, they will be regarded as “without legal
effect” and a mere nullity. (Yvanova v. New Century Mortgage Corp., supra, 62 Cal.4th
at p. 929.) If the deeds of trust are a nullity and without legal effect, then the loans will
be unsecured and might be treated as though they never were secured by the real property
collateral. If the loans are regarded as unsecured from their inception, the borrower-
assignors might be personally liable for the entire unpaid balance of the loan as the
concept of a deficiency (i.e., amount due minus the value of the collateral sold) would not
apply to unsecured debt. Also, the invalidation of the deed of trust might be regarded as
similar to a creditor’s election of remedies where the creditor waives the real property
security and seeks a personal money judgment against the debtor. (See Walker v.
Community Bank, supra, 10 Cal.3d at p. 733 [in certain situations, creditor may waive
real property security].) In certain situations where a creditor has waived the security
interest created by the deed of trust, the creditor may sue the borrower and obtain a


                                              26.
money judgment for the outstanding debt. (See Security Pacific National Bank v. Wozab
(1990) 51 Cal. 3d 991 [bank’s violation of security-first rule in § 726 operated as a waiver
of the security, but did not preclude bank from seeking a personal money judgment].)
Similarly, a proceeding that voids the deeds of trust might allow the creditor to sue the
borrower-assignors personally for the amount of the unsecured debt. Accordingly, we
conclude the absence of the borrower-assignors from the action might, as a practical
matter, impair their ability to protect their interest in being immune from liability for any
deficiency or, viewed another way, from being personally liable for the entire loan
balance.14 For example, a particular borrower-assignor might examine his or her
financial circumstances, determine the risk of personal liability for the unpaid loan
balance outweighs the benefits of having the deed of trust declared void, and elect not to
pursue the claims that might void or invalidate the deed of trust.
       During oral argument, Brown contended any harm to the borrower-assignors’
interest in immunity from personal liability was very unlikely because they also are
protected by the homestead exemption. (See §§ 704.710–704.995 [homestead
exemption].) This argument overestimates the protections available under the homestead
exemption. First, the amount of the homestead exemption is $75,000, $100,000, or
$175,000 depending upon the circumstances. (§ 704.730, subd. (a).) Second, the
homestead exemption does not prohibit the involuntary sale of a dwelling, but assures
homeowners they will receive the amount of the exemption in the event their property is
sold to satisfy a judgment lien. (12 Miller & Starr, Cal. Real Estate, supra, § 43:3, pp.
43–12 to 43–13.) This amount can be used by the homeowner to acquire another
residence. (Id., § 43:3, p. 43–13.) These two characteristics of the homestead exemption
demonstrate its protections are not the pragmatic equivalent of the immunity from


       14At  this stage of the proceedings, we cannot definitively state how the law would be
applied to particular borrower-assignors or groups of borrower-assignors. For purposes of
section 389, it is sufficient that there is a significant risk to the borrower of losing the
antideficiency protections if the deeds of trust are declared void.

                                               27.
personal liability provided by California’s antideficiency statutes. The homestead
exemption is limited in amount and would not protect a borrower-assignor from having
his or her wages garnished to satisfy a money judgment obtained to enforce the unsecured
debt. Therefore, we conclude the potential harm to the borrower-assignors’ immunity is
not fully negated by the homestead exemption.
       Based on the foregoing potential impacts of the litigation, we cannot accept
Brown’s prediction that, at worst, the borrower-assignors “will be in the same position as
they were before the suit was filed” or his contention that they “have no interests that
need protecting.” The borrower-assignors have an interest in the protection provided by
California’s antideficiency statutes and that interest may as a practical matter be impaired
by the disposition of this action. (§ 389, subd. (a)(2)(ii).)
       We recognize Brown’s arguments that the borrower-assignors have authorized and
approved this lawsuit can be viewed as implying the borrower-assignors have voluntarily
accepted the risks of litigation and the potential loss of the protections from personal
liability. We, however, do not interpret the assignment documents as indicating the
borrower-assignors knowingly and intelligently accepted the possibility they would lose
the statutory antideficiency protections. Among other reasons, this interpretation relating
to their state of mind is not reasonable in light of the record before this court.
Specifically, there is insufficient evidence in the record to support a finding of a knowing
and intelligent relinquishment of the protections from personal liability. First, the
assignment agreements do not mention the risk. Second, there are no declarations stating
a borrower-assignor knew or was informed of the risk before executing the assignment.
Third, Brown’s opposition papers to the motion to compel joinder did not acknowledge
the borrower-assignors’ interest in protection from a deficiency judgment and the risk
associated with having the deeds of trust declared void. Fourth, the papers Brown filed in
this court do not acknowledge the risk exists. As a result, Brown has cited no allegations,




                                              28.
much less evidence, that the borrower-assignors realized the potential consequences and
chose to have Brown proceed with the litigation despite the risks of personal liability.15
       Additional reasons support the conclusion that the disposition of the action in the
absence of the borrower-assignors might as a practical matter impair or impede their
ability to protect their immunity under the antideficiency statutes. Their absence could
impair their ability to protect that interest because the existence and potential loss of the
immunity would depend on the facts and circumstances surrounding each borrower-
assignor’s loan and those specific facts might not be developed and evaluated if the
borrower-assignor is absent. Also, the assignments to Life Savers and subsequent
assignments to Brown do not create any incentive for Brown to protect the borrower-
assignors’ immunity under the antideficiency statutes. Stated more bluntly, there is a
conflict between (1) Brown’s interest in freeing his 5 percent interest in the various
parcels from the lien created by the deeds of trust and (2) the borrower-assignors’ interest
in maintaining immunity from personal liability for the unpaid loan balance.
               5.     Probability of a Different Result
       The foregoing application of subdivision (a)(2)(i) of section 389 to the facts
presented establishes that one of the statutory conditions for compulsory joinder exists in
this case. We need not consider others. The last step in our analysis of prejudice is
whether Brown has carried his burden of showing “a different result would have been
probable” (§ 475) if we remand the matter to the trial court and direct it to exercise its
statutory discretion and independently decide whether the condition of subdivision
(a)(2)(i) of section 389 exists in this case.



       15Furthermore,    the fact no borrower-assignor has attempted to join in this lawsuit is
insufficient to establish that the borrower-assignors realized the potential consequences and were
willing to risk being personally liable for the balance of their loan. Accordingly, Brown’s
citation of federal cases where the absent party was aware of the litigation and made no attempt
to join does not establish the borrower-assignors understood the potential consequences of this
lawsuit and willingly accepted those risks.

                                                29.
       We conclude Brown has not carried his burden of establishing he was prejudiced
by the assumed legal error. In particular, Brown has not shown it is probable that, on
remand, the trial court reasonably could determine joinder of the borrower-assignors is
not compulsory under section 389, subdivision (a). Such a result is not “probable” for
purposes of section 475 because it would not be reasonable for the trial court to conclude
Brown’s pursuit of this litigation does not subject the borrower-assignors to a significant
risk—specifically, the risk of personal liability for the balance of their loan.
III.   Interpretation and Application of Section 369
       A.     Contentions of the Parties
       Brown contends that, even if the application of section 389 leads to the conclusion
that the borrower-assignors are necessary parties, a statutory exception authorizes him to
bring the action without joining the borrower-assignors. The statutory exception is
contained in subdivision (a)(3) of section 369, which provides that certain “persons may
sue without joining as parties the persons for whose benefit the action is prosecuted,”
including “a person with whom … a contract is made for the benefit of another.” Brown
contends he, as Life Savers’ assignee, is prosecuting the action expressly for the benefit
of the borrower-assignors and, therefore, section 369 authorizes him to prosecute the
action without joining the borrower-assignors.
       In response, DOCX contends section 369 provides an exception to the general
requirement in section 367 that a claim must be prosecuted by the real party in interest,
and this exception allows fiduciaries to assert claims without joining the beneficiaries in
the lawsuit. DOCX contends Brown is not a fiduciary of the borrower-assignors, and
therefore, Brown is not covered by the provisions of section 369 and cannot rely on the
exception.
       B.     Statutory Text
       The parties’ dispute about the meaning of section 369 presents this court with
questions of statutory interpretation, which are questions of law subject to independent


                                             30.
review. (Western States Petroleum Assn. v. Board of Equalization (2013) 57 Cal. 4th 401,
415.) The analytical process of statutory construction begins with the statute’s actual
words, the most reliable indicator of legislative purpose. (Even Zohar Construction &
Remodeling, Inc. v. Bellaire Townhouses, LLC (2015) 61 Cal. 4th 830, 837–838.) Here,
the relevant words in section 369 also appeared in earlier versions of the statute.
Consequently, our examination of the statutory text includes prior versions of section 369
as well as a related provision establishing historical context for the language in question.
(See Smiley v. Citibank (1995) 11 Cal. 4th 138, 155 [statutory language is construed in its
statutory and historical context]; California Housing Finance Agency v. Patitucci (1978)
22 Cal. 3d 171, 177 [historical context].)
              1.     Section 369 before 1988 Amendment
       The original version of section 369 was amended by the Legislature in 1988. (See
Stats. 1988, ch. 530, § 2, p. 1965.) Before the amendment, former section 369 provided:

       “‘An executor or administrator, or trustee of an express trust, or a person
       expressly authorized by statute, may sue without joining with him the
       persons for whose benefit the action is prosecuted. A person with whom, or
       in whose name, a contract is made for the benefit of another, is a trustee of
       an express trust, within the meaning of this section.’” (Bank of Orient v.
       Superior Court (1977) 67 Cal. App. 3d 588, 594, fn. 1, italics added.)
       The italicized words appear in the current version of section 369 and are the words
Brown contends apply to him. Specifically, Brown argues that he is a person with whom
a contract was made for the benefit of the borrower-assignors, and as a result, he may sue
without joining the borrower-assignors.
              2.     Section 369 from 1989 through 1992
       In 1988, the Legislature revised section 369 so its provisions would not apply to a
particular type of trustee—namely, a “trustee upon whom a power of sale has been
conferred pursuant to a deed of trust or mortgage.” (Leg. Counsel’s Dig., Assem. Bill
No. 1830, 4 Stats. 1988 (1987–1988 Reg. Sess.) Summary Dig., pp. 159–160.) The
language added in 1988 to create this exemption is not relevant to the questions of

                                             31.
statutory interpretation before us. Consequently, the text of the revised version of section
369 in effect from 1989 through 1992 is not set forth in this opinion. (See Stats. 1988,
ch. 530, § 2, p. 1965; Saks v. Damon Raike & Co. (1992) 7 Cal. App. 4th 419, 427
[quoting former § 369, subd. (a)].)
              3.     Section 369’s Current Wording
       In 1992, the Legislature amended section 369 again as part of a comprehensive
revision of the statutes governing litigation involving decedents. (Stats. 1992, ch. 178,
§ 12, p. 888; see Litigation Involving Decedents (Apr. 1992) 22 Cal. Law Revision Com.
Rep. (1992) p. 895; 3 Witkin, Cal. Procedure, supra, Actions, § 12, p. 74.) As a result of
the 1992 amendment, section 369 now provides:

             “(a) The following persons may sue without joining as parties the
       persons for whose benefit the action is prosecuted:

              “(1) A personal representative, as defined in subdivision (a) of
       Section 58 of the Probate Code.

              “(2) A trustee of an express trust.

              “(3) Except for a person upon whom a power of sale has been
       conferred pursuant to a deed of trust or mortgage, a person with whom, or
       in whose name, a contract is made for the benefit of another.

             “(4) Any other person expressly authorized by statute.” (Italics
       added.)
       The 1992 amendment reorganized section 369’s text and clarified terminology.
(Litigation Involving Decedents, supra, 22 Cal. Law Revision Com. Rep., at p. 923.)
“These changes [we]re technical and not substantive.” (Ibid.) Thus, the California Law
Revision Commission’s comments reinforce our conclusions that the prior versions of
section 369 are relevant to the questions of statutory construction presented in this case.
              4.     Relationship to Section 367
       The foregoing versions of section 369 establish part of the historical context for
the language under consideration. Another part of the historical context is provided by


                                             32.
the two most recent versions of section 367—the statute containing California’s general
standing requirements. (See Weatherford v. City of San Rafael, supra, 2 Cal.5th at p.
1249 [general requirements for standing under § 367].)
       In 1976, the Legislature amended the standing requirements in section 367 to read
as follows:

       “Every action must be prosecuted in the name of the real party in interest,
       except as provided in Sections 369 and 374 of this code.” (Stats. 1976, ch.
       595, § 1, p. 1439;16 see Saks v. Damon Raike & Co., supra, 7 Cal.App.4th
       at p. 427 [quoting former § 367].)
       This version of section 367 was modified by the 1992 legislation that revised
section 369. The amendment to section 367 eliminated the reference to sections 369 and
374 and replaced it with general language. (See Stats. 1992, ch. 178, §§ 10 & 12, p. 888.)
As a result, section 367 now provides:

       “Every action must be prosecuted in the name of the real party in interest,
       except as otherwise provided by statute.” (Italics added.)
       The California Law Revision Commission described the 1992 amendment to
former section 367 as follows:

       “Section 367 is amended to eliminate the obsolete listing of statutes that
       permit prosecution of an action in the name of a person other than the real
       party in interest. Statutes that permit prosecution in the name of a person
       other than the real party in interest include Civil Code Section 1363
       (association to manage common interest development), Code of Civil
       Procedure Section 369 (fiduciaries), and Probate Code Sections 550–555
       (insured claims).” (Litigation Involving Decedents, supra, 22 Cal. Law
       Revision Com. Rep., supra, at p. 922.)
       The foregoing versions of section 367 and the comments of the Law Revision
Commission demonstrate that section 369 is an exception to the real party in interest

       16In 1976, the Legislature revised section 367 to include a cross-reference to the newly
enacted section 374, a provision specifically granting standing to property owners’ associations
so they could sue for injuries to commonly owned areas without joining the individual owners of
the condominiums or similar projects. (Leg. Counsel’s Dig., Sen. Bill No. 1542, 4 Stats. 1976
(1975–1976 Reg. Sess.) Summary Dig., pp. 149–150; see Arnolds Management Corp. v. Eischen
(1984) 158 Cal. App. 3d 575, 580.)

                                              33.
requirement set forth in section 367. This conclusion about the relationship of the
statutes is significant in this case because Brown contends he is a real party in interest
who satisfied the real party in interest requirement of section 367 because of the interests
he acquired through the assignments and grant deeds. (See Civ. Code, §§ 953 [definition
of “thing in action”], 954 [thing in action may be transferred]; Wikstrom v. Yolo Fliers
Club (1929) 206 Cal. 461, 464 [code sections lifted many restrictions on assignability of
causes of action]; Timed Out, LLC v. Youabian, Inc. (2014) 229 Cal. App. 4th 1001, 1009
[cause of action arising out of a wrong involving injury to real property may be
assigned].)
       C.     Determination of Meaning
              1.     Ambiguity
       Having set forth the actual words used in the current and earlier versions of
sections 367 and 369, we turn to the threshold legal question of whether the words used
in section 369 are ambiguous—that is, reasonably susceptible to more than one
interpretation. (California Public Records, Inc. v. County of Stanislaus (2016) 246
Cal. App. 4th 1432, 1454; Merced Irrigation District v. Superior Court (2017) 7
Cal.App.5th 916, 925 [whether statutory language is ambiguous is a question of law].)
       We conclude the phrase “the persons for whose benefit the action is prosecuted” is
susceptible to more than one interpretation and, therefore, is ambiguous. (§ 369, subd.
(a).) This statutory text does not explicitly address the degree or proportion of the benefit
that would be obtained by “the persons for whose benefit the action is prosecuted.”
Similarly the reference to a contract “made for the benefit of another” (id., subd. (a)(3))
does not address the degree or proportion of the benefit that would be realized by the
person for whose benefit the contract was made.
       We conclude it is reasonable to interpret the phrase “the persons for whose benefit
the action is prosecuted” as being limited to the persons who will obtain all of the
benefits for the action. Under this interpretation, the phrase would refer to “the persons


                                             34.
for whose sole benefit the action is prosecuted.” Alternatively, it is reasonable to
interpret the phrase more expansively so that it covers persons who would obtain some of
the benefits of a successful action. Under this interpretation, the phrase would refer to
“the persons for whose benefit, in whole or in part, the action is prosecuted” and the
reference to a contract “made for the benefit of another” would encompass a contract
“made for the partial benefit of another.” Based on these two possible interpretations, we
conclude the language in section 369, subdivision (a) is ambiguous.
              2.      Resolving the Ambiguity
       When a statute’s text is ambiguous, courts presume the Legislature intended
reasonable results consistent with the apparent purpose of the legislation. (Imperial
Merchant Services, Inc. v. Hunt (2009) 47 Cal. 4th 381, 388.) Stated another way, our
role is “to identify the interpretation that best effectuates the legislative intent.” (Beal
Bank, SSB v Arter & Hadden, LLP (2007) 42 Cal. 4th 503, 508.)
       The text in the various versions of sections 367 and 369 and the California Law
Revision Commission’s 1992 comment to section 367 demonstrate that the purpose of
section 369 is to create an exception to the real party in interest requirement contained in
section 367 so that fiduciaries are not required to join the beneficiaries for whose benefit
they are acting in the litigation. We have located no materials identifying a different
purpose. For instance, Brown has cited no legislative history or other sources showing a
purpose underlying section 369 was to address situations created by partial assignments
and allow a partial assignee to pursue litigation on behalf of one or more partial assignors
without joining the assignors. Therefore, we conclude the interpretation that best
effectuates the legislative purpose requires the phrase “the persons for whose benefit the
action is prosecuted” to be interpreted to mean “the persons for whose sole benefit the
action is prosecuted.” Under this interpretation, when the interests in the outcome of the
action are divided among the person prosecuting the action and the others, the plaintiff is
not an adequate stand-in for the absent persons, and the usual rules of standing and


                                              35.
joinder would apply. Restated in the language of subdivision (a)(3) of section 369, when
the contract or contracts in question do not create a fiduciary relationship in which the
plaintiff is acting solely for the benefit of another person or group of persons, the plaintiff
is not “a person with whom … a contract is made for the [sole] benefit of another.”
Instead, the contracts were “made for the benefit of” both the plaintiff and the others.
       In summary, section 369, subdivision (a)(3) does not apply to assignments where
the plaintiff obtains a partial interest in the outcome of the litigation and the assignors
retain a partial interest in the outcome. Consequently, that provision does not authorize
Brown to proceed with this litigation without joining the borrower-assignors and does not
provide a basis for overturning the trial court’s joinder order.

IV.    Other Issues*
       A.     Indispensable Parties
       DOCX argues this court should determine the borrower-assignors are
indispensable parties for purposes of section 389, subdivision (b). We do not reach that
question. First, the trial court did not reach that question because it relates to whether to
dismiss an action when a necessary party cannot be joined. Second, there has been no
showing one or more borrower-assignors cannot be joined (or joinder is impracticable)
and, consequently, the question of dismissing claims related to a particular borrower-
assignor’s loan and property is not before this court.
       B.     Joinder of Group M
       Brown contends the cause of action for cancellation of instruments in his third
amended complaint has eliminated references to the borrower-assignors whose properties
have been sold at foreclosure and, therefore, those borrower-assignors (i.e., Group M) are
no longer subject to joinder under the trial court’s ruling. We make no determination as
to whether the borrower-assignors in Group M are or are not subject to joinder due to the



       *See footnote,   ante, page 1.

                                              36.
filing of the third amended complaint. If that question generates a dispute in subsequent
proceedings, the trial court can decide the question in the first instance.
                                        DISPOSITION
       The petition for writ of mandate is denied. This court’s July 1, 2016, stay of the
superior court’s June 3, 2016, order is lifted.
       The parties appearing in this writ proceeding shall bear their own costs. (Cal.
Rules of Court, rule 8.493(a)(1)(B).)

                                                          ___________________________
                                                                              PEÑA, J.
WE CONCUR:


 __________________________
GOMES, Acting P.J.


 __________________________
SMITH, J.




                                             37.